Appeal previous to last term, time enough for the appeal to be then brought up. Neither party brought it up to that term, but the appellee brought it up to this term.
The appellees must have judgment; we can proceed on the record without process, if brought up at any time during the second term of the Superior Court after the appeal was granted. If there had not been an appeal the judgment would not have become dormant within twelve months, and why should we require notice here until after the second term?1
1 Vide 1 Hen.  Mun. 21.